—Judgment, Supreme Court, New York County (Lorraine Miller, J.), entered May 24, 1999, dismissing the complaint and third-party complaint, and bringing up for review a prior order, same court and Justice, entered on or about December 18, 1998, which, in an action for personal injuries allegedly caused by defendants’ negligent maintenance of premises, granted defendants’ motions for summary judgment dismissing the complaint, unanimously affirmed, without costs.
The IAS Court properly precluded plaintiffs expert from testifying with respect to Multiple Chemical Sensitivity Syndrome, without a hearing, on the ground that plaintiff failed to adduce evidence sufficient to raise an issue of fact as to whether such a diagnosis has gained general acceptance in the scientific community after defendants had made a prima facie showing that it has not (see, Frank v State of New York, 972 F Supp 130 [ND NY]; Collins v Welch, 178 Misc 2d 107). There being no proof of other injuries caused by defendants’ alleged negligence, the complaint was properly dismissed. Concur — Ellerin, P. J., Rosenberger, Tom, Andrias and Buckley, JJ.